FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50162

               Plaintiff - Appellee,             D.C. No. 3:15-cr-07036-BTM

 v.
                                                 MEMORANDUM*
JAVIER FIGUEROA-CONSTANTINO,
a.k.a. Javier Constantino Figueroa, a.k.a.
Javier Constantino-Figueroa, a.k.a. Efren
Figueroa Zamora,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry Ted Moskowitz, Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Javier Figueroa-Constantino appeals from the revocation of supervised

release and six-month sentence imposed upon revocation. Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Figueroa-Constantino’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Figueroa-Constantino the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    15-50162